DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Abstract
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
Line 5 recites a "KF method".  KF should be written out the first time it is recited.
Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a)/1st ¶:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(a)/1st ¶, because the specification, while being enabling a position that has been calculated using a radio wave received from four GNSS satellites, does not reasonably provide enablement a 
Compliance with the enablement requirement of 35 USC 112(a), requires that the specification enable the full scope of every claim. See Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 84 USPQ2d 1108.  
Claim 1 recites "the position, the velocity, and the azimuth of the vehicle being calculated from a radio wave received from a GNSS satellite and the positioning augmentation signal received from a positioning augmentation satellite".  The claim language can encompass as few as one range measurement (the radio wave received from one GNSS satellite).  However, four measurements are required to solve for the four unknowns, latitude, longitude, altitude, and correction to the receiver clock.  See also Parkinson (Global Positioning System: Theory and Applications), section III A (p. 10-11), which teaches that four measurements are required to determine a GNSS position, to solve for the four unknowns, latitude, longitude, altitude, and correction to the receiver clock.  There is no disclosure in the application that shows how to determine the position calculated from a radio wave received from a GNSS satellite using only one, two, or three measurements, alone.
The level of predictability in the GNSS art is high.  It is not the case that sometimes one can determine their position with one measurement and other times 
Applicant provides no direction or examples of how to calculate location using two satellite measurements, alone.
Applicant provides no direction or examples of how to calculate location using three satellite measurements, alone.
It is noted that in LizardTech Inc. v. Earth Resource Mapping Inc. (76 USPQ2d 1724), the Court of Appeals for the Federal Circuit held a patent invalid where a first claim was directed to a seamless discrete wavelet transform and a second claim added as a limitation the only disclosed implementation.  Since the first claim was broader than the second claim, but there was no support for an implementation broader than that of the second claim, the patent was held invalid under 35 USC 112.
Claims 2-10 depend from claim 1.  Claim 11 has the same issue.
	

The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, line 14 recites "the position of the vehicle".  However, it is unclear if this is referring to the "position ... of a vehicle" in line 6 or the "position of the vehicle" in line 11 or something else.  Claims 2-10 depend from claim 1.  Claim 11 has the same issue.
Claim 1, line 26 recites "the position of the vehicle which is corrected by the complex positioning".  However, a position of the vehicle which is corrected by the complex positioning has not been previously recited.  Claims 2-10 depend from claim 1.  Claim 11 has the same issue.
Claim 11 does not include a transitional phrase such as "comprising: or "consisting of".  According to MPEP 2111.03, the transitional phrase is used to determine the scope of the claims (i.e., whether the claim is open-ended or close-ended).  For the sake of further examination, the claim will be treated as open-ended.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki (US 2008/0071476 A1) in view of Lopez (EP 1729145 A1).
claim 11, Hoshizaki discloses:
acquiring a position and a velocity of a vehicle from a global navigation satellite system (GNSS) receiver, the position and the velocity of the vehicle being calculated from a radio wave received from a GNSS satellite (GPS KF Outputs, Fig. 1; ¶37; ¶44); 
calculating a position of the vehicle by dead reckoning (¶35; ¶37); 
conducting complex positioning to calculate an error in the dead reckoning from the position of the vehicle calculated by the GNSS positioning and to correct the position of the vehicle calculated by the dead reckoning based on the error in the dead reckoning (50, Fig. 1; Fig. 6A; ¶37; ¶92); and 
outputting the position of the vehicle which is corrected by the complex positioning (¶37).
Hoshizaki fails to disclose acquiring an azimuth of a vehicle, Raw data, and a positioning augmentation signal from a global navigation satellite system (GNSS) receiver, the azimuth of the vehicle being calculated from a radio wave received from a GNSS satellite and the positioning augmentation signal received from a positioning augmentation satellite, the Raw data being extracted from the radio wave of the GNSS satellite; smoothing a pseudorange between the GNSS satellite and the position of the vehicle using a carrier wave phase included in the Raw data; evaluating reliability of the position of the vehicle calculated by the GNSS receiver; conducting GNSS positioning to calculate a position of the vehicle from a smoothed value of the pseudorange, the positioning augmentation signal, an orbit of the GNSS satellite, and an evaluation result of the reliability of the position of the vehicle calculated by the GNSS receiver.

The Office takes Official Notice that one of ordinary skill in the art before the effective filing date of the invention [at the time of the invention would recognize that velocity is speed plus direction, and direction can be expressed in terms of azimuth.
Lopez teaches:
acquiring Raw data (C/No, CP, and PR) and a positioning augmentation signal from a global navigation satellite system (GNSS) receiver, the positioning augmentation signal received from a positioning augmentation satellite, the Raw data being extracted from the radio wave of the GNSS satellite (C/No, CP, and PR from 11, Fig. 1; 150, Fig. 1; ¶63); 
smoothing a pseudorange between the GNSS satellite and the position of the vehicle using a carrier wave phase included in the Raw data (110, Fig. 1); 
evaluating reliability of the position of the vehicle calculated by the GNSS receiver (140, Fig. 1; ¶115); 
conducting GNSS positioning to calculate a position of the vehicle from a smoothed value of the pseudorange, the positioning augmentation signal, an orbit of the GNSS satellite, and an evaluation result of the reliability of the position of the vehicle calculated by the GNSS receiver (Estimated Position, Fig. 1; ¶94; ¶98) [where broadcast ephemeris is available to the system, and where the Office takes Official Notice that one of ordinary skill in the art before the effective filing date of the invention 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include these features into the combination in order to increase the accuracy of the determined vehicle position.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a more accurate vehicle position is determined.
In regard to claim 1, Hoshizaki further discloses the steps disclosed occur using a Kalman Filter (50, Fig. 1) and a Navigation Equation (36, Fig. 1).
Lopez further teaches the steps disclosed are part of algorithms (Fig. 1; ¶58).
	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to run Kalman Filters, implement Navigation Equations, and perform algorithms using a processor, where a processor inherently includes associated memory.
	In regard to claim 3, Lopez further teaches evaluating the reliability of the position of the vehicle calculated by the GNSS receiver based on dilution of precision (DOP) based on geometry of GNSS satellites used by the GNSS receiver for positioning (140, Fig. 1; ¶115).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki and Lopez, as applied to claim 1, above, and further in view of Ozaki (JP 4905054 B2).
Hoshizaki and Lopez fail to teach selecting the GNSS satellite as a positioning-use satellite with which an unknown error becomes equal to or less than a predetermined threshold value, the unknown error corresponding to a residual that results from subtracting a known error calculated from the positioning augmentation signal and a two-point range between a position of the GNSS satellite and the position of the vehicle calculated by the dead reckoning from the pseudorange or the smoothed value of the pseudorange [where the unknown error = raw GNSS pseudorange - error calculated from the positioning augmentation signal - inertial range].
Ozaki teaches selecting a GNSS satellite as a positioning-use satellite with which an unknown error becomes equal to or less than a predetermined threshold value, the unknown error corresponding to a residual that results from subtracting a two-point range between a position of the GNSS satellite and the position of the vehicle calculated by the dead reckoning from the pseudorange or the smoothed value of the pseudorange (p. 11, ¶3; p. 16, ¶3, lines 4-11) [where unknown error = GNSS pseudorange - inertial range].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to exclude the use of satellite pseudoranges that are incorrect due to multipath.

In the combination, the GNSS pseudorange used is a raw GNSS pseudorange corrected by the positioning augmentation signal [where GNSS pseudorange = raw GNSS pseudorange - error calculated from the positioning augmentation signal (Lopez, ¶48-49)].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki and Lopez, as applied to claim 1, above, and further in view of Kyogoku (JP 2009211681 A).
Hoshizaki further discloses calculations are performed by a Kalman filter (52, Fig. 1).
Lopez further teaches evaluating that a positioning result of the GNSS receiver is reliable (140, Fig. 1; ¶115).
Hoshizaki and Lopez fail to teach conducting convergence calculation method to calculate the position of the vehicle, and when the processor evaluates that a positioning result of the GNSS receiver is reliable, and the position of the vehicle obtained through the convergence calculation falls out of a range of a positioning error of the GNSS receiver, the processor determines that the position of the vehicle which is calculated by the GNSS positioning is invalid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that a valid position has been determined.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that only a valid position is used by the vehicle.
In the combination, even if the GNSS satellite geometry is good, if the calculated position is invalid, the position is not used as the position of the vehicle.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki, Lopez, and Kyogoku, as applied to claim 5, above, and further in view of Ozaki (JP 4905054 B2).
Kyogoku further teaches when the position calculated by the GNSS positioning part is determined to be invalid, initializing a Kalman filter using the positioning result of the GNSS receiver in the complex positioning (p. 9, ¶2-3).

Ozaki teaches when a range between the position of the vehicle calculated by the GNSS receiver and the position of the vehicle calculated by the dead reckoning is equal to or greater than a predetermined threshold value, the range/pseudorange is not to be used (p. 11, ¶3; p. 16, ¶3, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to be aware of further indications of when a measurement is valid or invalid.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that further indications of when a measurement is valid or invalid are used to determine whether or not to accept a position solution.
In the combination, if the pseudorange fails to pass any acceptability tests, it would be initialized for the calculation of a more accurate solution.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki, Lopez, and Kyogoku, as applied to claim 1, above, and further in view of Ishigami (US 2015/0149073 A1).
claim 6, Hoshizaki further discloses calculations are performed by a Kalman filter (52, Fig. 1); and the position of the vehicle is calculated by the GNSS positioning defined as an observed value to calculate a position error in the dead reckoning (50, Fig. 1; Fig. 6A; ¶37; ¶92).k
Hoshizaki and Lopez fail to teach calculating an azimuth error in the dead reckoning based on an azimuth of the vehicle calculated from a Doppler frequency of the GNSS satellite, and conducts a convergence calculation method.
Kyogoku teaches conducting a convergence calculation method, and when the position  obtained through the convergence calculation falls out of a range of a positioning error of the GNSS receiver, the processor determines that the position of the vehicle which is calculated by the GNSS positioning is invalid (p. 9, ¶2) [where if the position converges, the position is valid and accepted, and if the position does not converge, the position is invalid].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that a valid position has been determined.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that only a valid position is used by the vehicle.
In the combination, even if the GNSS satellite geometry is good, if the calculated position is invalid, the position is not used as the position of the vehicle.


This is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the azimuth of the vehicle is calculated from the GNSS signal.
	In the combination, the correction of the dead reckoning using the GNSS measurements of the combination would including correcting an azimuth error in the dead reckoning to result in the optimum angle/orientation of the vehicle (Hoshizaki: ¶21; ¶43).
In regard to claim 8, Hoshizaki further discloses a fixed difference is present between the position of the vehicle calculated by the GNSS positioning and the position of the vehicle calculated by the dead reckoning, the processor applies the difference as a control input to a state variable of a Kalman filter to calculate the error in the dead reckoning in the complex positioning (¶37; ¶92).

The following reference(s) is/are also found relevant:
Chongqing (CN 102540228 A), which teaches using carrier smoothing and SBAS.
Rudow '028 (US 2015/0057028 A1), which teaches using carrier smoothing and SBAS.
Whitehead (US 2010/0231443 A1), which teaches using carrier smoothing and SBAS.

Yoon (KR 20130047159 A), which teaches correcting past and present dead reckoning positions using GNSS (Fig. 1; p. 3, ¶2-5).
Sladen (US 6,545,638 B2), which teaches correcting past and present dead reckoning positions using GNSS (abstract).
Suetake (JP 2014-119314 A), which teaches satellite augmentation.
Itani (JP 2002-196060 A), which teaches carrier smoothing.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 2 and 9-10 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 2, in combination with the claim as a whole:
	"calculates an error in the dead reckoning in a past epoch from a history of the position of the vehicle calculated by the dead reckoning and a history of the position of the vehicle calculated by the GNSS receiver and corrects the history of the position of the vehicle calculated by the dead reckoning and a latest position of the vehicle based on the error in the dead reckoning in the past epoch".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner



/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648